PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/782,879
Filing Date: 7 Oct 2015
Appellant(s): Räsänen et al.



__________________
Patricia L. Prior
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 13, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated April 24, 2020 
from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Restatement of Rejection
Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Appellant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 -3, 5-12, 20, 21,25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Haag et al (US Patent No. 4,300,009, provided with the IDS dated 1/06/2016) in view of Dondelewski (US Patent No. 4,357,145, provided with the attached PTO-892), Abhari et al (US Patent No. 7,968,757 B2, provided with the PTO-892 filed 8/30/2017) and Harlin et al (WO 2011 /151528 Al, provided with the IDS filed 1/06/2016).
Appellant claims a method of deoxygenating tall oil pitch, wherein - tall oil pitch, which contains a share of fatty and resin acids and/or their derivatives, is heated to a temperature sufficient to turn it liquid; said liquid is fed into a catalyst bed formed by a solid bed material, to bring it into contact with hydrogen and at least two catalysts in said catalyst bed, said catalyst including a NiMo deoxygenation catalyst and a cracking catalyst which are different from each other and located sequentially apart from each other in the catalyst bed; the feed is catalytically deoxygenated with hydrogen; the feed is cracked by means of the cracking catalyst; and a gaseous effluent from the bed is cooled down, to yield a liquid product, which comprises aliphatic and aromatic hydrocarbons and which has been substantially completely deoxygenated.
The Haag et al patent discloses in Example 18 (see column 18) a process wherein tall oil pitch was pumped at 2.5 WHSV over a fixed bed of 0.77 g HZSM-5 catalyst maintained at 450ºC and one atmosphere pressure with hydrogen flowing at 5.0 cc per minute, wherein the resulting liquids were condensed using a cold water condenser and gases were collected over brine. The table in Example 18 (see column 19) shows the combined hydrocarbon product distribution as determined by gas ºC described in Example 18 of the Haag et al patent embraces the temperature of at least 55 ºC recited in instant Claim 2 and embraces the temperature range of 300-450ºC recited in instant Claim 7. The general teaching disclosed in the Haag et al patent involve vaporization of water on contact with the hot catalyst bed which serve to maintain the fluidized bed in suspended state. The anabolite feed, which include tall oil pitch, is passed over the catalyst at a rate of 0.2-20 WHSV (weight hourly space velocity) (see column 11, lines 37-41). This teaching of the Haag et al patent embraces the subject matter recited in instant Claim 10 wherein it is recited that the water in the liquid yield is separated from the produced liquid hydrocarbons and embraces the subject matter of instant Claim 9 which recite the WHSV in the catalyst bed being 0.2-1.0 1/h. 
General teachings of the process disclosed in the Haag et al patent also include the anabolite feed being contacted with the catalyst at a pressure of 1 to 50 atmospheres (see column 11, lines 45 and 46) which embraces the pressure of 50 bars recited in instant Claim 8 and include the process being conducted at a temperature of 300 to 650 ºC (see column 11, line 49), which covers the temperature ranges recited in instant Claim 26. General teachings of the process disclosed in the Haag et al patent further include contacting of the anabolite or mixture thereof with the catalyst in the process thereof. The Haag et al patent discloses the process being conducted under such combination of conditions that the liquid hydrocarbon mixture which is formed and recovered contains at least 40 volume percent of the components, which distil below 170ºC when the liquid hydrocarbon product is subjected to atmospheric fractional distillation by methods well known to those skilled in the art. Haag et al discloses that in general, if it is desired to recover liquid hydrocarbon containing a substantial fraction of aromatic hydrocarbons, as compared with paraffin, olefin, and naphthenic hydrocarbons, this may be achieved by a modest increase in the severity of the operation, induced by increase temperature, and/or decreased space velocity. Likewise, as disclosed by Haag et al, if it is desired to recover increased amount of liquid 
The instantly claimed method of deoxygenating tall oil pitch differs from the tall oil pitch method disclosed in the Haag et al patent by claiming that the tall oil pitch obtained as a non-distillable residue form vacuum or steam distillation of crude tall oil is heated to a temperature sufficient to turn it liquid.
Since the Haaq et al patent in Example 18 discloses the tall oil pitch being pumped over a fixed bed, the pumping of the tall oil pitch suggests a liquid form of the tall oil pitch. Also see column 4, lines 64-68 of the Dondelewski patent wherein the text discloses tall oil pitch as a solid is heated to become quite liquid, thus suggesting that it is known in the art for tall oil pitch to become liquid when heated.
The instantly claimed method of deoxygenating tall oil pitch differs from the tall oil pitch method disclosed in the Haag et al patent by claiming that said catalyst includes a NiMo deoxygenation catalyst;
However, the Abhari et al patent suggests that conversion of oils that include tall oil fatty acids and tall oil to paraffin middle distillate fuels using sulfide nickel-molybdenium (NiMO) is known in the art (see column 2, 2nd paragraph of the Summary of the Invention). See column 2, lines 17-20, wherein the Abhari et al patent describes a first step that involves deoxygenation of triglycerides and free fatty acids over a bimetallic hydrotreating catalyst such as sulfide nickel-molybdenium (NiMo), which embraces the NiMo deoxygenation catalyst recited in instant Claim 1 and a catalyst comprising NiMoS as recited in instant Claim 5. The tall oil fatty acids and tall oil disclosed in the Abhari et al patent embrace the instantly claimed invention when the tall oil pitch is heated to a liquid.
The instantly claimed method further differs from the combination of the Haag et al patent and the Abhari et al patent by specifying a method wherein the catalyst bed comprises at least two catalysts, said catalysts including a NiMo deoxygenation catalysts and a cracking catalyst which are different from each other and located sequentially apart from each other in the catalyst bed.
nd paragraph). This teaching of the Harlin et al WO publication embraces the subject matter of instant Claim 5.
The rationale used to support a conclusion of obviousness in the instant rejection of the claims includes the simple substitution of one known element for another to obtain predictable results.
One having ordinary skill in the art would have been motivated to combine the teaching of the Haag et al US patent with the teaching of the Abhari et al US patent and the Harlin et al WO publication to reject the instant claims since each reference discloses process steps that would lead to the deoxygenation of tall oil pitch.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the catalyst used in the method of deoxygenating tall oil pitch in the Haag et al patent with sulfided nickel-molybdenum (NiMo) in view of the recognition in the art, as suggested by the Dondelewski patent, Abhari et al patent and Harlin et al WO publication, that the sulfided nickel-molybdenum (NiMo) is effective in converting oils such as tall oil to paraffinic middle distillate fuels.

Claims 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Haag et al (US Patent No. 4,300,009) in view of Dondelewski (US Patent No.
4,357,145, provided with the attached PTO-892), Abhari et al (US Patent No. 7,968,757 B2) and Harlin et al (WO 2011 /151528 Al) as applied to Claims 1 -3, 5-12, 20, 21,25 and 26 above, and further in view of McCall et al (US Patent No. 8,329,969 B2, provided with the attached PTO-892).

The information disclosed in the above rejection of regarding the Haag et al patent, the Dondelewski patent, the Abhari et al patent, and the Harlin et al WO publication is incorporated into the current rejection, but is not repeated here.
None of the Haag et al patent, the Dondelewski patent, the Abhari et al patent, and the Harlin et al WO publication teaches conversion of the oxygenous components of the feed to hydrocarbons is above 99%.
However, the McCall et al patent discloses oil being fully deoxygenated wherein full deoxygenation means deoxygenating at least 99% of available oxygenated hydrocarbons. The McCall et al patent suggests that it is within the skill of a practitioner of the instantly claimed invention to carry out deoxygenation of at least 99% of available oxygenated hydrocarbons.
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include combining prior art elements according to known methods to yield predictable results.
One having ordinary skill in the art would have been motivated to combine the teaching of the Haag et al US patent, Abhari et al US patent and the Harlin et al WO publication with the teaching of the McCall et al patent to reject the instant claims since each reference discloses process steps that would lead to the deoxygenation of tall oil pitch.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the conversion of oxygenous components of the feed to hydrocarbons into the method of deoxygenating tall oil pitch in the combination of the Haag et al patent, the Dondelewski patent, the Abhari et al patent and the Harlin et al WO publication to full deoxygenation in view of the recognition in the art, as suggested by the McCall et al patent, that full oxygenation means deoxygenation of at least 99% of available oxygenated hydrocarbons.

s 13-17 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Harlin et al (WO 2011/151528 Al, provided with the IDS dated 1 /06/2016) in view of Dondelewski (US Patent No. 4,357,145, provided with the attached PTO-892).
Appellant claims a method of producing bio-based terephthalic acid, wherein tall oil pitch, which contains a share of fatty and resin acids and/or their derivatives, is heated to a temperature sufficient to turn it liquid; said liquid is fed into a catalyst bed formed by a solid bed material, to bring it into contact with hydrogen and at least two catalysts in said catalyst bed, said catalyst including a NiMo deoxygenation catalyst; and a cracking catalyst which are different form each and located sequentially apart from each other in the catalyst bed; the feed is catalytically deoxygenated with hydrogen; the feed is cracked by means of the cracking catalyst; a gaseous effluent from the bed is cooled down, to yield a liquid intermediate product, which comprises aliphatic and aromatic hydrocarbons and which has been substantially completely deoxygenated; an aromatic hydrocarbon that can be converted into terephthalic acid is separated from said intermediate product; and the separated hydrocarbon is subjected to oxygenation and a possible rearrangement reaction, so that terephthalic acid is obtained as the end product.
The Harlin et al WO publication suggests that preparation of terephthalic acid as instantly claimed is known in the art by disclosing a method of manufacturing aromatic hydrocarbons, which are suitable for the production of terephthalic acid, from tall oil-based raw material. The Harlin et al WO publication discloses that the raw material that contains tall oil or its fraction is catalytically deoxygenated with hydrogen, and one or more aromatic hydrocarbons that can be converted into terephthalic acid are separated from the deoxygenated reaction yield. Harlin et al discloses that the deoxygenation catalyst is preferably a NiMo catalyst and, in addition, a cracking catalyst can be used, such as an acidic zeolite catalyst. The separated hydrocarbon is preferably p-xylene, o-xylene or p-cymene. According to the invention of the Harlin et al publication, these can be converted by oxidation and, when needed, by a re-arrangement reaction into terephthalic acid that is suitable for the source material of the manufacture of bio-based polyethylene terephthalate (see abstract). Harlin et al discloses a method wherein the process is carried out at 330-450°C and a pressure of  rearrangement, the reaction mixture is heated to a temperature of 330-500°C, in an inert gas atmosphere (see Claims 14-18 of the Harlin et al WO publication).
The instantly claimed method of producing bio-based terephthalic acid differs from the process disclosed in the Harlin et al WO publication by reciting that the starting material in the instantly claimed process is a tall oil pitch which has been heated to a temperature sufficient to turn it liquid.
The Dondelewski patent discloses a process wherein tall oil or tall oil pitch can be used in the process. Even-though tall oil pitch is in solid form at room temperature, the Dondelewski patent suggests processing of tall oil pitch being similar to tall oil once the tall oil pitch is heated to the liquid form. The Dondelewski patent discloses tall oil pitch as a solid being heated to become quite liquid, thus suggesting that it is known in the art for tall oil pitch to become liquid when heated (see column 4, last paragraph and Claim 1 (b) in column 8). The source of raw material used to produce bio-based terephthalic acid embraces tall oil pitch when the solid material is heated to liquid form.

One having ordinary skill in the art would have been motivated to employ the process of the prior art with the expectation of obtaining the desired product because the skilled artisan would have expected the analogous starting materials to react similarly.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of Appellants’ invention to produce terephthalic acid using the method disclosed in the Harlin et al WO publication wherein the starting material is a tall oil-based raw material or a tall oil pitch in view of the recognition in the art, as suggested by the Dondelewski patent, similar process steps used for processing tall oil can be used for tall oil pitch once the tall oil pitch is heated to its liquid form.

(2) Response to Argument
Appellant arguments filed in the Appeal Brief filed November 13, 2020 have been fully considered but they are not persuasive.  Appellant argues that no prima facie case has been established, and that the cited references fail to disclose or suggest a method of deoxygenating tall oil pitch in which, inter aha, “tall oil pitch ... is heated to a temperature sufficient to turn it liquid” or ’’said liquid is fed into a catalyst bed . . . said catalysts including a NiMo deoxygenation catalyst and a cracking catalyst which are different from each and located sequentially apart from each other in the catalyst bed,” as defined in independent claims 1 and 20.  This argument is not persuasive since the Haag et al patent discloses in Example 18 (see column 18) a process wherein tall oil pitch was pumped at 2.5 WHSV over a fixed bed of 0.77 g HZSM-5 catalyst maintained at 450ºC and one atmosphere pressure with hydrogen flowing at 5.0 cc per minute, wherein the resulting liquids were condensed using a cold water condenser and gases were collected over brine.  The temperature at 450 ºC described in Example 18 of the Haag et al patent embraces the temperature of at least 55 ºC recited in instant Claim 2 and embraces the temperature range of 300-450ºC recited in instant Claim 7.  The Harlin et al WO publication discloses a method wherein a deoxygenation catalyst and a nd paragraph). This teaching of the Harlin et al WO publication embraces the subject matter of instant Claim 5.
	Appellant argues that the Office Action failed to provide any evidence that those of skill in the art considered tall oil and tall oil pitch to be equivalent as starting materials for a chemical process of any type, or for producing aliphatic and aromatic hydrocarbons which have been substantially completely deoxygenated.  This argument is not persuasive since the Dondelewski patent discloses a process wherein tall oil or tall oil pitch can be used in the process. Even-though tall oil pitch is in solid form at room temperature, the Dondelewski patent suggests processing of tall oil pitch being similar to tall oil once the tall oil pitch is heated to the liquid form. The Dondelewski patent discloses tall oil pitch as a solid being heated to become quite liquid, thus suggesting that it is known in the art for tall oil pitch to become liquid when heated (see column 4, last paragraph and Claim 1 (b) in column 8). The source of raw material used to produce bio-based terephthalic acid embraces tall oil pitch when the solid material is heated to liquid form.
	To further describe the similarity between tall oil and tall oil pitch, see the Hollingsworth et al patent (US 2,857,331) at column 2, lines 15 to 45, whereby said patent discloses crude tall oil being “obtained as a by-product in the manufacture of paper is well known in industry. Its composition varies somewhat in different localities in that more or less rosin acids are present and due to this difference the ratio of other compounds in the tall oil changes accordingly.  The composition of an average tall oil is about 40 to 50% fatty acid mixture, consisting of saturated and unsaturated acids, and from 50 to 60% rosin acid mixture, and from 2 to 8% of a mixture of unsaponifiable material.  The fatty acid mixture consists of oleic, linoleic, traces of linolenic, palmitic, stearic, lignoceric and cerotic acids.  The rosin acid mixture is composed of abietic acid, 
	Compositions in tall oil pitch are about the same as in crude tall oil but in different proportions.  In the pitch there are from 30 to 40% unsaponifiables and only from 40 to 60% combined rosin acids and fatty acids along with minor amounts of polymerization products.  Other pitches, still residues, oil foots and the like, of vegetable or animal origin, are of similar nature in that only small percentages of fatty acids are present.  In these products the other constituents do not usually include any rosin acids but are instead polymerization products and other non-saponifiable materials.”
	Appellant argues that the Abhari et al patent does not teach or suggest that tall oil pitch, which is a solid fraction obtained as a non-distillable residue from vacuum or steam distillation of crude tall oil, could be used in his process. The Abhari et al patent is cited to provide a description of a first step that involves deoxygenation of triglycerides and free fatty acids over a bimetallic hydrotreating catalyst such as sulfide nickel-molybdenium (NiMo), which embraces the NiMo deoxygenation catalyst recited in instant Claim 1 and a catalyst comprising NiMoS as recited in instant Claim 5.  The Abhari et al patent shows that the use of sulfide nickel-molybdenium (NiMoS) catalyst in a deoxygenation step is known in the art.
Appellant argues that the Examiner failed to provide any evidence that those of skill in the art considered tall oil and tall oil pitch to be equivalent as a starting material for a chemical process generally, or more specifically for a chemical process for producing aliphatic and aromatic hydrocarbons which have been substantially completely deoxygenated.  This argument is not persuasive since the Abhari et al patent discloses the conversion of tall oil to paraffinic middle distillate fuels that involve deoxygenation process steps using a sulfide nickel-molybdenum catalyst which embraces the instantly claimed method of deoxygenating tall oil pitch to yield a liquid product comprising aliphatic and aromatic hydrocarbons since paraffin compounds disclosed in the Abhari et al patent falls within the scope of aliphatic and aromatic compounds.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the catalyst used in the method of deoxygenating tall oil pitch in the Haag et al patent with sulfided nickel-molybdenum (NiMo) in view of the recognition in the art, as suggested by the Dondelewski patent, Abhari et al patent and Harlin et al WO publication, that the sulfided nickel-molybdenum (NiMo) is effective in converting oils such as tall oil to paraffinic middle distillate fuels.
In regard to the rejection of Claims 31-33, which recite the conversion of oxygenous components of the feed to hydrocarbons being above 99%, the McCall et al patent discloses oil being fully deoxygenated wherein full deoxygenation means deoxygenating at least 99% of available oxygenated hydrocarbons.  The McCall et al patent suggests that it is within the skill of a practitioner of the instantly claimed invention to carry out deoxygenation of at least 99% of available oxygenated hydrocarbons.
	In regard to the rejection of Claims 12-17 and 27-30, Applicants argue that the Harlin WO publication does not mention solid tall oil pitch and the Dondelewski patent uses tall oil pitch in an unrelated process that is different from the recited claimed method of producing bio-based terephthalic acid.  This argument is not persuasive since the Harlin et al WO publication suggests that preparation of terephthalic acid as instantly claimed is known in the art by disclosing a method of manufacturing aromatic hydrocarbons, which are suitable for the production of terephthalic acid, from tall oil-based raw material.  The Dondelewski patent discloses a process wherein tall oil or tall oil pitch can be used in a process, thus suggesting the interchangeability of tall oil 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/Everett White/
Examiner, Art Unit 1623


Conferees:
/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623    
                                                                                                                                                                                                    /LAYLA D BERRY/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.